DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 2022-01-04 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 2022-01-04 has been entered. The status of the claims is as follows:
Claims 1-20 remain pending in the application.
Claims 1-2, 12, and 17 are amended.

Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as the WebSafety reference has been replaced with Foerster, which teaches what WebSafety previously taught, as well as the newly amended matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanski et al. (U.S. 2020/0020220 A1; hereinafter “Stefanski”) in view of Foerster et. al. (US 2017/0083821 A1; hereinafter “Foerster”).
As per Claim 1, Stefanski teaches a method (Stefanski, Para [0003] Lines 1-2, discloses “Various embodiments are described related to a method for monitoring a resident”) of user behavior determination (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model”) performed by an application server (Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator”), the method comprising
receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a client-side application use on a first user device of a first device type and at a first location (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator.” Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a first usage of a first user device of a first device type and at a first location.  Also note that “smart home devices” are client-side devices which are running software, and this software can properly be referred to as a “client-side application”, and any usage of this application means that there must have been at least a “first” usage.)
storing the first telemetry data to one or more databases (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.)
analyzing, at the application server, telemetry data, including the first telemetry data stored in the one or more databases, to determine one or more user behavior patterns clustered by an identity of a user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”)
(Stefanski, Para [0003] Lines 9-13, discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0033] Lines 16-18, discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database:  “These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.”)
correlating the one or more user behavior patterns to at least one identified behavior based on one or more behavior models (Stefanski, Para [0033] Lines 1-7, discloses correlating behavior patterns to a behavior based on a model: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Stefanski, Para [0004] Right Column Lines 13-16, also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors): “The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified.”)
and generating a notification of the at least one identified behavior (Stefanski, Para [0078] Lines 1-4, discloses “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.”)
	However, Stefanski does not explicitly teach wherein the first usage includes a first timing information of accessing at least one website via the first user device at the first location; wherein the analyzing includes correlatinq the first timing information of accessing the at least one website via the first user device with the first location.
	Foerster teaches wherein the first usage includes a first timing information of accessing at least one website via the first user device at the first location.  (Foerster, Para [0033], discloses:  “The types of information that define a context of a computing device for a particular location and/or time are too numerous to list. As some examples, a context of a computing device may specify: a location, a movement trajectory, a direction, a speed, a name of an establishment, a street address, a type of place, a building, weather conditions, and traffic conditions, at various locations and times. The context of the computing device may further include calendar information that defines a meeting or an event associated with various locations and times, webpage addresses viewed at various locations and times, text entries made in data fields of the webpages viewed at various locations and times (e.g., search or browsing histories), and other application usage data associated with various locations and times. The context of the computing device may further include information about audio and/or video streams accessed by the computing device at various locations and times, television or cable/satellite broadcasts accessed by the computing device at various locations and times, and information about other services accessed by the computing device at various locations and times.”  Here, Foerster discloses a first timing information of accessing at least one website via the first user device at the first location (“webpage addresses viewed at various locations and times”)).
wherein the analyzing includes correlatinq the first timing information of accessing the at least one website via the first user device with the first location (Foerster, as shown above in Para [0033], discloses “context of a computing device” which includes “webpage addresses viewed at various locations and times”. Foerster also discloses “analyzing” the “context of a computing device” in Para [0067]:  “In some examples, prediction module 264 may provide a context of a computing device as input to data store 270C and receive as output, information pertaining to a task or action that a user of the computing device may perform in the context. In some examples, the rules of data store 270C may output a degree of likelihood (e.g., a count, a probability, etc.) associated with the task or action for the context.”  Here, Foerster discloses analyzing (“providing…as input to data store…and receive as output”), wherein some analysis is performed on the input to produce the output.  Thus, Foerster discloses correlatinq the first timing information of accessing the at least one website via the first user device with the first location. The output is a predicted action, and is thus a predicted user behavior, as behavior comprises a set of actions. Foerster [0028] discloses:  “Modules 162 and 164 may perform operations for building a model of user behavior for predicting when a user of computing device 110 may be making a mistake (e.g., by deviating from an expected behavior) which could potentially have a large impact on their life.”  Here, Foerster explicitly discloses “deviating from an expected behavior”).
	Stefanski and Foerster are analogous art because they are both in the field of device monitoring.


	As per Claim 2, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches further comprising: receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type and at a second location (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0035] Lines 1-3, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator.” Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a second usage of a second user device of a second device type, and these device types must be at different locations in the house, so therefore this is at a second location.)
and storing the second telemetry data to the one or more databases (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.)
However, Stefanski does not explicitly teach wherein the second usage includes a second timing information of accessing at least one website via the second user device at the second location; wherein analyzing the telemetry data includes correlating the second timing information of accessing the at least one website via the second user device and the second location
Foerster teaches wherein the second usage includes a second timing information of accessing at least one website via the second user device at the second location.  (Foerster, Para [0027] discloses “Computing device 110 may communicate with ISS 160 via network 130 to access the search system and prediction system provided by ISS 160. In some examples, ISS 160 represents a cloud computing system that provides search and prediction services through network 130 to one or more computing device 110 that access the search and prediction services via access to the cloud provided by ISS 160.”  Here, Foerster discloses “one or more computing device 110”, and thus suggests a second usage on a second device.  Foerster, Para [0033], discloses:  “The types of information that define a context of a computing device for a particular location and/or time are too numerous to list. As some examples, a context of a computing device may specify: a location, a movement trajectory, a direction, a speed, a name of an establishment, a street address, a type of place, a building, weather conditions, and traffic conditions, at various locations and times. The context of the computing device may further include calendar information that defines a meeting or an event associated with various locations and times, webpage addresses viewed at various locations and times, text entries made in data fields of the webpages viewed at various locations and times (e.g., search or browsing histories), and other application usage data associated with various locations and times. The context of the computing device may further include information about audio and/or video streams accessed by the computing device at various locations and times, television or cable/satellite broadcasts accessed by the computing device at various locations and times, and information about other services accessed by the computing device at various locations and times.”  Here, Foerster discloses a second timing information of accessing at least one website via the second user device at the second location (“webpage addresses viewed at various locations and times”)).
wherein analyzing the telemetry data includes correlating the second timing information of accessing the at least one website via the second user device and the second location (Foerster, as shown above in Para [0027], discloses a first and second device.  Foerster, as shown above in Para [0033], discloses “context of a computing device” which includes “webpage addresses viewed at various locations and times”. Foerster also discloses “analyzing” the “context of a computing device” in Para [0067]:  “In some examples, prediction module 264 may provide a context of a computing device as input to data store 270C and receive as output, information pertaining to a task or action that a user of the computing device may perform in the context. In some examples, the rules of data store 270C may output a degree of likelihood (e.g., a count, a probability, etc.) associated with the task or action for the context.”  Here, Foerster discloses analyzing (“providing…as input to data store…and receive as output”), wherein some analysis is performed on the input to produce the output.  Thus, Foerster discloses correlatinq the second timing information of accessing the at least one website via the second user device with the second location.  The output is a predicted action, and is thus a predicted user behavior, as behavior comprises a set of actions. Foerster [0028] discloses:  “Modules 162 and 164 may perform operations for building a model of user behavior for predicting when a user of computing device 110 may be making a mistake (e.g., by deviating from an expected behavior) which could potentially have a large impact on their life.”  Here, Foerster explicitly discloses “deviating from an expected behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Stefanski and Foerster, for at least the reasons recited in Claim 1.

As per Claim 3, the combination of Stefanski and Foerster teaches the method of claim 2.  Stefanski teaches wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice- activated virtual assistant device, a gaming console, and a network device, and wherein the second (Stefanski, Para [0004] Right Column 11 Lines from the end, discloses a “smartphone” (i.e., mobile phone): “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)

As per Claim 4, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches wherein receiving the first telemetry data further comprises client-side device use of the first user device, and wherein the client-side device use is intercepted via a communication with a monitoring module of the first user device. (Stefanski, Para [0087] Sentences 1 and 2, discloses: “If some non-zero number of exclusively battery-powered devices are to be used for monitoring a resident, code may be provided to and/or activated at the battery-powered smart home device that modifies its communication schedule with other smart home devices and/or a cloud-computing system, such as system 100. If certain behavior patterns are observed (or not observed) by the battery-powered device, the battery-powered device may be instructed to report the data other than at its periodic transmission schedule.”  Data being “observed by the battery-powered device” is “client-side use of the first user device”.  Examiner’s Note:  Here, the “code” that manages the device’s communication comprises the “monitoring module.”  If a certain pattern is observed, it intercepts the device use and sends the telemetry data immediately, wherein this sending comprises communication with the monitoring module.)

As per Claim 5, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches further comprising: receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices.  This could be any number of devices, and Stefanski, Para [0004] Right Column 11 Lines from the end, names at least 3 types:  “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)
and storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more user behavior patterns.  (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.” Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices, which may include a third device with third telemetry data, as Stefanski lists over three types of devices.)

As per Claim 6, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate the first usage with the one or more behavior patterns of the user (Stefanski, Para [0031] Lines 5-7, discloses that the analyzing is performed by the “environment learning engine” (i.e., machine learning): “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”)

As per Claim 7, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches wherein correlating the one or more user behavior patterns to the at least one identified behavior based on the one or more behavior models comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the one or more behavior patterns of the user (Stefanski, Para [0033], discloses: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Examiner’s Note:  Here, the “environment monitoring engine” functions as a “machine learning service module”, and monitoring for compliance with the ordinary behavior model can be considered the inference phase of a machine learning technique, in light of the fact that Stefanski, Para [0003] Lines 9-13, discloses that the ordinary behavior model itself was constructed using the training phase of a machine learning technique: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  )

As per Claim 8, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches maintaining a user profile corresponding to the user, wherein the user profile includes at least one parameter selected from the group consisting of: a frequency with which telemetry data is to be received from the first user device, an amount of the telemetry data that is to be received from the first user device, or an indication of one or more types of information that are to be included in the telemetry data and communicating the at least one parameter to the first user device. (Stefanski, Para [0004] Lines 1-18, discloses “Embodiments of such a method may include one or more of the following features: The method may include performing the confidence assessment. Performing the confidence assessment may include identifying a number of the plurality of smart home devices that are eligible to participate in the monitoring. Performing the confidence assessment may include identifying a second number of the plurality of smart home devices that are eligible to participate in the monitoring and are power-constrained devices. The method may include, in response to the monitoring being activated, activating a process at each exclusively battery-powered smart home device of the plurality of smart home devices that defines one or more rules indicative of when data indicative of a behavior of the resident should be stored for periodic scheduled transmission to a monitoring server system or the data indicative of the behavior of the resident should be transmitted immediately to the monitoring server system.  Performing the confidence assessment may include providing a questionnaire to the administrator device linked with the user account.”  Examiner’s Note:  Here, the “confidence assessment”, which comprises a “questionnaire”, serves as a “user profile”.  The confidence assessment includes “identifying a number of the plurality of smart home devices that are eligible” (i.e., a parameter,  indication of one or more types of information that are to be included) and “one or more rules indicative of…periodic scheduled transmission…or…transmitted immediately” (i.e., a parameter, frequency with which telemetry data is to be received from the first user device).  The parameter, for frequency with which telemetry data is to be received, is communicated to the device:  “activating a process at each exclusively battery-powered smart home device…defines one or more indicative of…periodic scheduled transmission…or…transmitted immediately.”)

As per Claim 10, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches further comprising: sending, by the application server, the notification of the at least one identified behavior, to an administrator of a user profile (Stefanski, Para [0078] Lines 1-5, discloses that the notification is sent to the administrator: “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.”)

As per Claim 11, the combination of Stefanski and Foerster teaches the method of claim 1.  Stefanski teaches wherein sending the notification comprising sending a text message to a user device associated with the administrator. (Stefanski, Para [0078] Lines 1-5, discloses that the notification is sent to the administrator via text: “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.”)

As per Claim 12, Stefanski teaches an application server (Stefanski, Para [0035] Lines 1, discloses “System 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator”), comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to (Stefanski, Para [0006] Lines 5-15, discloses “The system may include a cloud-based host system. The cloud-based host system may include one or more processors. The cloud-based host system may include a memory communicatively coupled with and readable by the one or more processors. The cloud-based host system, having stored therein processor-readable instructions which, when executed by the one or more processors, may cause the one or more processors to perform a confidence assessment based on the plurality of smart home devices being present within the residence linked with the user account.”)
receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a client-side application use on a first user device of a first device type and at a first location; receive second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type and at a second location (Stefanski, Para [0003] Lines 9-13, discloses “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Examiner’s Note:  Telemetry data is data that is collected from a source and transmitted to remote location.  It is clear here that the server system is remote from the collection devices, which are in the home of the resident.  Also, the data is collected from a “plurality of smart home devices”, which must include a first usage of a first user device of a first device type at a first location in the house, and a second usage of a second user device of a second device type in a second location in the house.  Also note that “smart home devices” are client-side devices which are running software, and this software can properly be referred to as a “client-side application”, and any usage of this application means that there must have been at least a “first” usage.)
wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages (Stefanski, Para [0029] Lines 4-15, makes it clear that the data is time-ordered:  “Sensor data received by smart device data reception interface 120 from smart home devices present within the resident's residence may be monitored for a: wake-up time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident gets out of bed); a bedtime time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident goes to bed); and/or an activity interval (an amount of time during which movement by the resident is expected to be observed at least a threshold number of times (e.g., movement at least once per hour between the wake-up time period and the bedtime time period).”)
store the first telemetry data and the second telemetry data to one or more databases (Stefanski, Para [0033] Lines 7-10, discloses “Environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week.”  Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict this saving to one device, as it is for the plurality of devices, including a first and a second device.)
analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more user behavior patterns clustered by an identity of a user (Stefanski, Para [0031] Lines 5-7, discloses “Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.”  Stefanski does not restrict this to one device, but again, the plurality of devices.)
(Stefanski, Para [0003] Lines 9-13, discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”  Stefanski, Para [0033] Lines 16-18, discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database:  “These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.”)
correlate the one or more user behavior patterns to at least one identified behavior based on one or more behavior models (Stefanski, Para [0033] Lines 1-7, discloses correlating behavior patterns to a behavior based on a model: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Stefanski, Para [0004] Right Column Lines 13-16, also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors): “The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified.”)
generate a notification of the at least one identified behavior. (Stefanski, Para [0078] Lines 1-4, discloses “At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.”)
However, Stefanski does not explicitly teach wherein the first usage includes a first timing information of accessing at least one website via the first user device at the first location; wherein the second usage includes a second timing information of accessing at least one website via the second user device at the second location; wherein the analyzing includes correlating the first timing information and the second timing information with the first location and the second location, respectively
Foerster teaches wherein the first usage includes a first timing information of accessing at least one website via the first user device at the first location.  (Foerster, Para [0033], discloses:  “The types of information that define a context of a computing device for a particular location and/or time are too numerous to list. As some examples, a context of a computing device may specify: a location, a movement trajectory, a direction, a speed, a name of an establishment, a street address, a type of place, a building, weather conditions, and traffic conditions, at various locations and times. The context of the computing device may further include calendar information that defines a meeting or an event associated with various locations and times, webpage addresses viewed at various locations and times, text entries made in data fields of the webpages viewed at various locations and times (e.g., search or browsing histories), and other application usage data associated with various locations and times. The context of the computing device may further include information about audio and/or video streams accessed by the computing device at various locations and times, television or cable/satellite broadcasts accessed by the computing device at various locations and times, and information about other services accessed by the computing device at various locations and times.”  Here, Foerster discloses a first timing information of accessing at least one website via the first user device at the first location (“webpage addresses viewed at various locations and times”)).
wherein the second usage includes a second timing information of accessing at least one website via the second user device at the second location (Foerster, Para [0027] discloses “Computing device 110 may communicate with ISS 160 via network 130 to access the search system and prediction system provided by ISS 160. In some examples, ISS 160 represents a cloud computing system that provides search and prediction services through network 130 to one or more computing device 110 that access the search and prediction services via access to the cloud provided by ISS 160.”  Here, Foerster discloses “one or more computing device 110”, and thus suggests a second usage on a second device.  Foerster, Para [0033], discloses:  “The types of information that define a context of a computing device for a particular location and/or time are too numerous to list. As some examples, a context of a computing device may specify: a location, a movement trajectory, a direction, a speed, a name of an establishment, a street address, a type of place, a building, weather conditions, and traffic conditions, at various locations and times. The context of the computing device may further include calendar information that defines a meeting or an event associated with various locations and times, webpage addresses viewed at various locations and times, text entries made in data fields of the webpages viewed at various locations and times (e.g., search or browsing histories), and other application usage data associated with various locations and times. The context of the computing device may further include information about audio and/or video streams accessed by the computing device at various locations and times, television or cable/satellite broadcasts accessed by the computing device at various locations and times, and information about other services accessed by the computing device at various locations and times.”  Here, Foerster discloses a second timing information of accessing at least one website via the second user device at the second location (“webpage addresses viewed at various locations and times”)).
wherein the analyzing includes correlating the first timing information and the second timing information with the first location and the second location, respectively (Foerster, as shown above in Para [0027], discloses a first and second device.  Foerster, as shown above in Para [0033], discloses “context of a computing device” which includes “webpage addresses viewed at various locations and times”. Foerster also discloses “analyzing” the “context of a computing device” in Para [0067]:  “In some examples, prediction module 264 may provide a context of a computing device as input to data store 270C and receive as output, information pertaining to a task or action that a user of the computing device may perform in the context. In some examples, the rules of data store 270C may output a degree of likelihood (e.g., a count, a probability, etc.) associated with the task or action for the context.”  Here, Foerster discloses analyzing (“providing…as input to data store…and receive as output”), wherein some analysis is performed on the input to produce the output.  Thus, Foerster discloses correlating the first timing information and the second timing information with the first location and the second location.  The output is a predicted action, and is thus a predicted user behavior, as behavior comprises a set of actions. Foerster [0028] discloses:  “Modules 162 and 164 may perform operations for building a model of user behavior for predicting when a user of computing device 110 may be making a mistake (e.g., by deviating from an expected behavior) which could potentially have a large impact on their life.”  Here, Foerster explicitly discloses “deviating from an expected behavior”).
Stefanski and Foerster are analogous art because they are both in the field of device monitoring.
It would have been obvious before the effective filing date of the claimed invention to combine the smart home monitoring of Stefanski with the website access monitoring of Foerster.  One would be motivated to do so in order to better protect the user from making a mistake (Foerster [0028]:  “Modules 162 and 164 may perform operations for building a model of user behavior for predicting when a user of computing device 110 may be making a mistake (e.g., by deviating from an expected behavior) which could potentially have a large impact on their life”).  Foerster’s motivation is to protect a user from making a mistake, and one of ordinary skill in the art will appreciate that this is applicable to the elder care of Stefanski, in order to prevent a vulnerable elder from being scammed via malicious websites.)

As per Claim 13, the combination of Stefanski and Foerster teaches the method of claim 12.  Stefanski teaches wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group. (Stefanski, Para [0004] Right Column 11 Lines from the end, discloses a “smartphone” (i.e., mobile phone): “The plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device.”)

As per Claim 14, the combination of Stefanski and Foerster teaches the method of claim 12.  Stefanski teaches wherein the instructions to correlate the one or more user behavior patterns to the at least one identified behavior based on one or more behavior models comprises instructions to apply, by a machine learning service module of the application server, one or more machine learning techniques to the one or more behavior patterns of the user. (Stefanski, Para [0033], discloses: “Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131.”  Examiner’s Note:  Here, the “environment monitoring engine” functions as a “machine learning service module”, and monitoring for compliance with the ordinary behavior model can be considered the inference phase of a machine learning technique, in light of the fact that Stefanski, Para [0003] Lines 9-13, discloses that the ordinary behavior model itself was constructed using the training phase of a machine learning technique: “The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.”)

As per Claim 15, the combination of Stefanski and Foerster teaches the method of claim 12.  Stefanski teaches wherein the instructions further direct the application server to: maintain a user profile corresponding to the user, wherein the user profile includes at least one parameter selected from the group consisting of: a frequency with which telemetry data is to be received from the first or second user devices, an amount of the telemetry data that is to be received from the first or second devices, or an indication of one or more types of information that are to be included in the telemetry data; and communicate the at least one parameter to at least one of the first user device or the second user device.  (Stefanski, Para [0004] Lines 1-18, discloses “Embodiments of such a method may include one or more of the following features: The method may include performing the confidence assessment. Performing the confidence assessment may include identifying a number of the plurality of smart home devices that are eligible to participate in the monitoring. Performing the confidence assessment may include identifying a second number of the plurality of smart home devices that are eligible to participate in the monitoring and are power-constrained devices. The method may include, in response to the monitoring being activated, activating a process at each exclusively battery-powered smart home device of the plurality of smart home devices that defines one or more rules indicative of when data indicative of a behavior of the resident should be stored for periodic scheduled transmission to a monitoring server system or the data indicative of the behavior of the resident should be transmitted immediately to the monitoring server system.  Performing the confidence assessment may include providing a questionnaire to the administrator device linked with the user account.”  Examiner’s Note:  Here, the “confidence assessment”, which comprises a “questionnaire”, serves as a “user profile”.  The confidence assessment includes “identifying a number of the plurality of smart home devices that are eligible” (i.e., a parameter,  indication of one or more types of information that are to be included) and “one or more rules indicative of…periodic scheduled transmission…or…transmitted immediately” (i.e., a parameter, frequency with which telemetry data is to be received from the first user device).  The parameter, for frequency with which telemetry data is to be received, is communicated to the device:  “activating a process at each exclusively battery-powered smart home device…defines one or more indicative of…periodic scheduled transmission…or…transmitted immediately.”)

As per Claim 17, Claim 17 is a non-transitory computer-readable media claim corresponding to application server Claim 12.  The difference is that non-transitory computer-readable media is recited in the claim.  (Stefanski, Para [0095] Line 1 discloses:  “When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium.”)  Claim 17 is rejected for the same reasons as Claim 12.

As per Claim 18, Claim 18 is a non-transitory computer-readable media claim corresponding to application server Claim 13.  The difference is that non-transitory computer-readable media is recited in the claim.  Claim 18 is rejected for the same reasons as Claim 13.

As per Claim 19, Claim 19 is a non-transitory computer-readable media claim corresponding to application server Claim 15.  The difference is that non-transitory computer-readable media is recited in the claim.  Claim 19 is rejected for the same reasons as Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanski in view of Foerster and Sprigg et. al. (US 2013/0040629 A1; hereinafter “Sprigg”).
As per Claim 9, the combination of Stefanski and Foerster teaches the method of claim 8.  However, the combination of Stefanski and Foerster does not explicitly teach further comprising: receiving, at the application server, a request to update the at least one parameter, wherein the request is received from an administrator of the user profile modifying the user profile with an updated parameter in response to the request and communicating the updated parameter to the first user device.
Sprigg teaches further comprising: receiving, at the application server, a request to update the at least one parameter, wherein the request is received from an administrator of the user profile modifying the user profile with an updated parameter in response to the request and communicating the updated parameter to the first user device. (Sprigg, Para [0046] Right Column Lines 10-15, discloses “The parental control profile implementing module 404 may also manage/update the parental control profiles by receiving updated parental control parameters from the parental control server and using the updated parameter to update parental control profiles on the receiver device.”  Here, the “receiver device” receives “updated…parameters” to “update…profiles” from the “parental control server” (i.e., at the application server, wherein the request is received from an administrator (“parental”)).  
Sprigg and the combination of Stefanski and Foerster are analogous art because they are in the field of endeavor of smart devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the monitoring of smart devices of Stefanski and Foerster, with the parental control profile for a device of Sprigg. The modification would have been obvious because one of ordinary skill in the art would be motivated to better protect the user of the device from danger. (Sprigg, Para [0002], discloses “However, by carrying a personal cell phone/wireless device, children are now more susceptible to certain dangers (e.g., calls and messages from strangers, access to certain websites.)”  Sprigg’s motivation is to protect a child from danger, but one would also be motivated to add the same feature to the elder care of Stefanski, in order to prevent a vulnerable elder from installing malicious apps, receiving calls from unknown numbers and divulging personal information, etc.) 

As per Claim 16, the combination of Stefanski and Foerster teaches the application server of claim 15.  However, the combination of Stefanski and Foerster does not explicitly teach wherein the instructions further direct the application server to: receive a request to update the at least one parameter, wherein the request is received from an administrator of the user profile; modify the user profile with an updated parameter in response to the request; and communicate the updated parameter to at least one of the first user device or the second user device.  (Sprigg, Para [0046] Right Column Lines 10-15, discloses “The parental control profile implementing module 404 may also manage/update the parental control profiles by receiving updated parental control parameters from the parental control server and using the updated parameter to update parental control profiles on the receiver device.”  Here, the “receiver device” receives “updated…parameters” to “update…profiles” from the “parental control server” (i.e., at the application server, wherein the request is received from an administrator (“parental”)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stefanski and Foerster with Sprigg, for at least the reasons recited in Claim 15.

As per Claim 20, Claim 20 is a non-transitory computer-readable media claim corresponding to application server Claim 16.  The difference is that non-transitory computer-readable media is recited in the claim.  (Stefanski, Para [0095] Line 1 discloses:  “When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium.”)  Claim 20 is rejected for the same reasons as Claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KidLogger (accessed via http://web.archive.org/web/20170402175208/http://kidlogger.net:80/demo.html, accessed via Web Archive on 2017-04-02), discloses tracking a child’s activity on a device, and includes both geographic location coordinate tracking, as well as website access history
Mahaffey et. al. (US 2015/0163121 A1), in Para [0122], discloses monitoring a device, including “geographic location of device during such activity” which includes “websites that have been contacted”, to monitor a device for behavior outside of the norm
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A.S./Examiner, Art Unit 2126 

/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145